United States Court of Appeals
                        For the First Circuit

No. 06-2213

                            UNITED STATES,

                              Appellee,

                                  v.

                          DARREN F. WILDER,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                Before

                         Lynch, Circuit Judge,

              Campbell and Stahl, Senior Circuit Judges.



     Judith H. Mizner, Assistant Federal Public Defender, was on
brief for appellant.
     Dana Gershengorn, Assistant United States Attorney, with whom
Michael J. Sullivan, United States Attorney, and Kayla Bakshi,
Trial Attorney, United States Department of Justice, were on brief
for appellee.



                             May 12, 2008
                CAMPBELL, Senior Circuit Judge.                     Appellant-defendant

Darren Wilder appeals from his conviction after a jury trial for

possession, transmission and receipt of child pornography, in

violation of 18 U.S.C. §§ 2252(a)(1), (2) and (b)(1) and § 2252(a)(4)(B)

in    the   United     States       District         Court    for    the   District    of

Massachusetts.        He challenges his conviction on five grounds: (1)

that the warrant permitting seizure of materials from his home was

issued without probable cause; (2) that the evidence at trial was

insufficient to establish knowing receipt of child pornography as

required by 18 U.S.C. § 2252(a)(2); (3) that the evidence was

insufficient to establish the knowing possession required by 18

U.S.C. § 2252(a)(4)(B); (4) that the evidence was insufficient to

support     a     finding    that    the   images       alleged       to   evidence   the

transportation and receipt of child pornography in Counts One and

Two   depicted       real    children;     and       (5)     that    the   evidence   was

insufficient to support a finding that the images listed in Count

One   of    the    indictment       depicted     a    minor    engaging     in   sexually

explicit conduct.           We affirm the conviction.

                               Background and Facts

                A three-count superceding indictment charged Wilder with

knowingly transporting pornography involving minors, in violation

of 18 U.S.C. § 2252(a)(1) (Count One); knowingly receiving and

attempting to receive pornography involving minors, in violation of

18 U.S.C. §§ 2252(a)(2) and (b)(1) (Count Two); and knowingly


                                           -2-
possessing pornography involving minors, in violation of 18 U.S.C.

§ 2252(a)(4)(B) (Count Three).           The district court denied Wilder's

motion to suppress the evidence that was obtained pursuant to the

search warrant, ruling that the affidavit that had accompanied the

warrant application provided probable cause to issue the warrant.

After a week-long trial, the jury convicted Wilder on all three

counts in the indictment.           The district court sentenced him to

fifteen     years   in   prison,    followed    by   five   years'    supervised

release.

             The following facts are not in dispute.                 In 2002-03,

federal agents investigating online child pornography found a pay-

for-membership website called "Lust Gallery:                 A Secret Lolitas

Archive."     A preview page through which users visited the website

showed naked female children who were identified on the page as

being under fourteen years old.          Some of the children were shown in

the   act   of   urinating.        The   page   also   noted   that    "everyone

understands there are reasons not to reveal everything right here."

An undercover investigator, John Johnson, joined the Lust Gallery

website.     After entering contact and credit card information, he

received a confirmation email and a password from the site.                  The

charge on his credit card bill for the membership was from a

company called "Iserve."       Johnson entered the site and saw several

photo galleries, each of which held 80-100 images of nude women in

different poses.         Another investigator accessed the site and


                                         -3-
observed thousands of pictures of children in sexually explicit

activity or states of undress.

           During their investigation, the agents identified Wilder

as being among the subscribers to Lust Gallery.               In March 2003,

Wilder bought a one-month subscription to the site for $57.90. His

credit   card   bills   also   showed   entries   from    a   company    called

"Iserve." Wilder had a previous conviction for possession of child

pornography and was still on supervised release when investigators

uncovered his subscription to Lust Gallery.              When his house was

searched in connection with the earlier offense, investigators had

found fourteen computer disks containing child pornography.

           The agents obtained and on January 15, 2004 executed a

warrant to search Wilder's home in Dracut, Massachusetts.                Wilder

was not at home when agents arrived, but agent Colleen Forgetta

called him, and he returned to the house.         After being advised of

the search warrant, Wilder agreed to speak with agents.                 He told

the agents, inter alia, that he "liked teenage girls" and that he

was "enticed by certain websites."           When he was asked if had

subscribed to any child pornography websites, he said he had and

that he thought the name of the site was Lust Gallery.                    Asked

whether he thought agents would discover child pornography on his

computer, he responded, "Well, you're here so you must think there

is."




                                    -4-
              Wilder initially told agents he had only an office

computer in his house.         He later admitted, though, that he kept a

second computer in the basement.         Agents took both computers and a

number of handwritten notes from Wilder's residence.            One of these

notes contained an email address which was the same address used by

Wilder to subscribe to Lust Gallery.           Other notes contained, inter

alia, a list, marked "downloaded," of 24 file names, including "pedo

raygold,10yofuck+cum in pussy," "childlover little collection videos

0154," "pthc open-f09," and "raygold 12yo daughter gets fucked," and

the   names    of   websites   related   to   child   pornography,    including

"www.lolita-photo.com,"          "www.youngxlolita,"        "pre-12     host,"

"lolitabuffet.com/index.html," "alt.binaries.pictures.erotica.young,"

and "www.preteendigest.net."         Government witnesses testified that

"pthc" was an abbreviation for "pre-teen hard core," that "pedo" was

short for "pedophile," and that "r@ygold" referred to a "set of videos

of child pornography out on the Internet."            Another note listed the

site, "www.evidence-eliminator.com/product."

              All the files and programs on Wilder's office computer

were examined, and agents used software tools to discover what

files the computer user had deleted.          The investigation revealed a

posting that had appeared on a newsgroup called "alt.sex.young."1

The posting was from the email address springbegins@hotmail.com and


      1
      A newsgroup is similar to a virtual bulletin board on the
Internet which is arranged by topic and on which a user can post
messages and images.

                                      -5-
stated, "I have many pics of my 12 yr old daughter in the shower

and dressing.          I am looking for more of the same.       Send me your

private pics and I'll send mine."             Wilder had responded to the

posting with an email titled "trade pics."            The posting contained

four explicit photos of child pornography and the statement, "Now

it's       your    turn."     Investigators   found   six   images   of   child

pornography showing a very young child located in the newsgroup

folder on the computer, nine images of child pornography which had

been downloaded from different websites, and several other child

pornography images, some of which were current and some of which

had been deleted.           Several were images that had been posted on the

Lust Gallery website.2            About 14,000 images had been downloaded

from the newsgroup "Youth and Beauty" and thousands from one called

"Hussy."          Some child pornography images from "Hussy" were charged

in the indictment.

                  Investigators also found a number of child pornography

video files, some of which had the same titles as those written on

the handwritten list found in Wilder's home.            At least one video,

called "pedo r@ygold - 10-year-old fuck and cum in pussy1.mpg" had

been accessed from a CD-ROM in a drive of the computer.               Also on




       2
      The government's expert testified that the images which had
been on the Lust Gallery website were downloaded to the computer in
December 2003, suggesting that Wilder had not downloaded them from
the site as part of his subscription but rather that they had come
from another source, perhaps a newsgroup.

                                        -6-
the computer was an email from Wilder to the support section of a

site to which he wrote,

      Why is it each time I try and access your site I keep
      getting put over to other adult sites with content I do
      not wish to see. I joined to see Anya and her friends.
      I have seen no videos and am quite disappointed. I want
      to make sure I will not be rebilled. I have a platinum
      member for 60 days.      Why is your site so hard to
      navigate and why do you have so many links to adult
      content sites?

Investigators   found   on    Wilder's    computer   an   image   called

"luda+anya092.jpg" showing three nude prepubescent children engaged

in sexually explicit conduct. The websites saved on Wilder's

computer as "favorites" included "Lolita Buffet free youngest girls

on the net galleries.url" and other sites with analogous names.

                              Discussion

I.   Probable Cause to Issue the Search Warrant

           Wilder argues that the district court erred in denying

his motion to suppress the evidence found at his home because the

42-page affidavit submitted to the magistrate judge in support of

the search warrant application did not provide probable cause.       We

disagree and conclude that the district court did not err in

denying the motion to suppress.          We apply a mixed standard of

review to the district court's denial of a motion to suppress,

reviewing findings of fact for clear error and its conclusions of

law, including whether a particular set of facts constitutes

probable cause, de novo.     United States v. Dickerson, 514 F.3d 60,



                                  -7-
65-66 (1st Cir. 2008) (citing United States v. Woodbury, 511 F.3d

93, 95 (1st Cir. 2007)).

            The     affidavit      summarized      the    investigation       that   had

resulted in the identification of Wilder, explaining that the

investigators had found information identifying individuals who had

purchased    memberships           to   websites       known    to   contain      child

pornography.        Investigators learned that Wilder had purchased a

one-month    subscription          to   Lust    Gallery    in   March   2003.        The

affidavit contained information about the content of the website,

describing in detail six images showing one or more prepubescent

females with their genital areas exposed.                       The affidavit also

detailed the appearance of the website's "preview page," which

suggested that child pornography would be available on the site.

The   description      of    the    preview     page     included    the   fact      that

thumbnail images featuring unclothed minors were displayed across

the width of the page.                  Some images focused on the minor's

genitalia.     The top of the preview page read, "LUST GALLERY - a

Secret Lolitas Archive."            The affidavit quoted text on the preview

page which stated,

      All models inside are 14 or younger, every image shows at
      least 2 or 3 girls, every gallery is at least 50
      images.....Created by real young model lovers for real
      young model lovers.     Lust Gallery is truly an elite
      product. We guarantee you complete satisfaction for a
      truly unforgettable experience.

The affidavit also stated that Wilder had been convicted for

possession     of    child     pornography        and     described     the    earlier

                                          -8-
investigation leading to that conviction. Using a computer, Wilder

had arranged through a website to buy a video of child pornography.

The tape had been advertised on the site as child pornography

involving a 12-year-old girl.        Police officers searched Wilder's

residence with a warrant when the tape arrived.               The search

revealed fourteen computer disks containing child pornography.

During that investigation, Wilder admitted that he had collected

child pornography from the Internet over several years.                 The

affidavit    concluded   with   a   discussion   of   characteristics   of

individuals "involved in the receipt and collection of child

pornography," stating that such collectors retained their materials

in many different media and for a lengthy period of time for

viewing.    The affidavit described Wilder as a collector, given his

history and his recent purchase of the Lust Gallery membership.

            At the hearing on the motion to suppress, the district

court concluded that the affidavit demonstrated probable cause to

support the issuance of the warrant.        It wrote in a May 6, 2005

memorandum and order that it was "fairly inferable" from Wilder's

previous acquisition and retention of child pornography that he

would still desire to acquire it, and that his subscription to Lust

Gallery indicated this was indeed the case.           The district court

also found that the magistrate could have reasonably inferred from

Wilder's past connection to child pornography and the affidavit's

information about the habits of child pornography collectors that


                                    -9-
he   would   have   used   his   subscription   not   just   to   view    child

pornography but also to download and retain it.              The court noted

that Wilder had admitted in connection with his previous offense

that he had downloaded the images that had been found on fourteen

computer disks. In response to Wilder's argument that the evidence

against him was "stale," because the prior conviction was some

years earlier (2000) and the Lust Gallery subscription had expired,

the court ruled that the affidavit gave a basis sufficient for the

conclusion that Wilder was trying to obtain and preserve child

pornography images and that they would accordingly be discovered at

his residence, stating that "the inference that a search in January

2004 would yield evidence of images from Wilder's March 2003 access

to the lust-gallery website was, in the circumstances, a fair one."

             We affirm the district court's analysis.         Probable cause

for the issuance of a warrant based on an affidavit "exists where

information in the affidavit reveals 'a fair probability that

contraband or evidence of a crime will be found in a particular

place.   Probability is the touchstone' of this inquiry."                United

States v. Baldyga, 233 F.3d 674, 683 (1st Cir. 2000) (quoting

United States v. Khounsavanh, 113 F.3d 279, 283 (1st Cir. 1997)).

"The standard of probable cause requires a probability, not a prima

facie showing, of criminal activity."       United States v. Burke, 999

F.2d 596, 599 (1st Cir. 1993).        The magistrate judge's assessment




                                     -10-
"should be paid great deference." Illinois v. Gates, 462 U.S. 213,

236 (1983) (quotation omitted).

           Wilder argues the affidavit did not provide a basis for

believing that he was actually downloading and preserving child

pornography.     He contends the affidavit showed only that he had

subscribed to a website which included, among other types of

material, child pornography, and that such a subscription did not

provide "fair probability" that child pornography had been accessed

and might be found kept at his home.

           But it was a fair inference from his subscription to the

Lust   Gallery   website,    as   described       in     the   affidavit,      that

downloading    and   preservation     in   his    home    of   images   of   child

pornography might very well follow.               The entrance page of the

website, as described, was plainly designed and written to attract

persons interested in viewing child pornography.                As the district

court observed, "The affidavit establishes that before subscribing,

a viewer is tantalized by the advertisement of the availability of

child pornography through the subscription.              That other material,

not child pornography, may also be available is not important.

First, other material is not featured in the way that child

pornography    is.    The   preview    page      said,   in    essence,   if    you

subscribe, we'll provide you with images of child pornography."

The affidavit went on to state, moreover, that Wilder had been

convicted of, and was still on supervised release for, possessing


                                    -11-
child pornography.     The affidavit noted that at the time of the

earlier conviction, he had admitted to collecting child pornography

for several years and had obtained the images associated with that

previous conviction over the Internet.        Hence the reasonable

inference that someone subscribing to the Lust Gallery site would

have an interest in, and would likely download, child pornography

images was reinforced by the further evidence that defendant had

previously engaged in precisely such behavior.

          Wilder fails in his attempts to distinguish relevant

precedent.     In United States v. Gourde, 440 F.3d 1065, 1071 (9th

Cir. 2007), cert. denied, 127 S. Ct. 578 (2006), the Ninth Circuit

held that defendant's subscription to a child pornography website

was sufficient to establish probable cause to search his residence.

The court held that the "reasonable inference that Gourde had

received or downloaded images easily meets the 'fair probability'

test."   Id.     Given especially the content of the Lust Gallery

preview page, as described in the affidavit, we see little merit in

Wilder's attempted distinguishing of that case on the grounds that

the site in Gourde was admitted by its owner to be a child

pornography site and Gourde's membership in the site continued

until it was shut down by authorities.    See also United States v.

Wagers, 452 F.3d 534, 539 (6th Cir.), cert. denied, 127 S. Ct. 596

(2006) (probable cause existed where defendant previously had been

convicted for child pornography and had subscriptions to three


                                -12-
websites containing child pornography, even if the websites may not

have contained only illegal images). Wilder cites various cases as

supporting his probable cause challenge, but we find all of them

factually distinguishable.

          Finally, Wilder relies on Collazo-Leon v. United States

Bureau of Prisons, 51 F.3d 315, 318 (1st Cir. 1995), which was not

a case about probable cause, for the proposition that previous

criminal activity alone should not lead to an assumption of future

criminal activity.   But we need not address that point since the

instant case involved evidence not only that Wilder had a prior

child pornography conviction but also that he had since joined a

website featuring the dissemination of such pornography.          See

United States v. Taylor, 985 F.2d 3, 6 (1st Cir. 1993) ("An

affiant's knowledge of the target's prior criminal activity or

record clearly is material to the probable cause determination.").

          Here,   given   Wilder's    history,   including   a   prior

conviction for possession of child pornography for which he was

still on supervised release and his recent paid subscription to the

Lust Gallery, the entry page of which vividly indicated that child

pornography was a featured product, the district court did not err

in holding there was probable cause for the magistrate judge to

issue a warrant to search Wilder's residence for illegal child

pornography materials.




                               -13-
II.   Sufficiency of the Evidence Regarding Knowing Receipt

              Wilder argues that the jury did not have sufficient

evidence      to    conclude     beyond   a   reasonable     doubt    that    he   had

knowingly received child pornography, as required to convict him of

a violation of 18 U.S.C. § 2252(a)(2).3                We review a sufficiency

claim de novo, "affirm[ing] the conviction if, after assaying all

the evidence in the light most amiable to the government, and

taking      all     reasonable     inferences     in   its   favor,    a     rational

factfinder         could   find,   beyond     a   reasonable   doubt,      that    the

prosecution successfully proved the elements of the crime."

United States v. Connolly, 341 F.3d 16, 22 (1st Cir. 2003) (quoting

United States v. Boulerice, 325 F.3d 75, 79 (1st Cir. 2003))

(internal quotation marks omitted).                "[I]t is not the appellate



      3
          The statute states, in relevant part:

      Any person who . . . knowingly receives, or distributes,
      any visual depiction that has been mailed, or has been
      shipped or transported in interstate or foreign commerce,
      or which contains materials which have been mailed or so
      shipped and transported, by any means including by a
      computer, or knowingly reproduces any visual depiction
      for distribution in interstate or foreign commerce or
      through the mails, if--

           (A) the producing of such visual depiction involves
      the use of a minor engaging in sexually explicit conduct;
      and

           (B) such visual depiction is of such conduct; . . .
      shall be punished as provided in subsection (b) of this
      section [discussing penalties].

18 U.S.C. § 2252(a)(2).

                                          -14-
court's   function   to   weigh   the   evidence    or    make   credibility

judgments.    Rather, it is for the jury to choose between varying

interpretations of the evidence." United States v. Ortiz, 966 F.2d

707, 711 (1st Cir. 1992) (citation omitted).         Therefore, we "ought

not to disturb, on the ground of insufficient evidence, a jury

verdict that is supported by a plausible rendition of the record."

Id.

            Wilder moved for a judgment of acquittal at the close of

the government's evidence and renewed it at the close of all

evidence.    He argued at trial that the evidence could lead to one

of two equally plausible conclusions:         that Wilder had used his

computer to access child pornography, or that when he saw the

material on his computer, he deleted it.                 On appeal, Wilder

contends that the foregoing was tantamount to his urging the

district court that there was insufficient evidence of knowing

receipt for the jury to convict and thus that he has preserved the

sufficiency claim for appellate review.            We need not determine

whether the claim was preserved.         Even assuming arguendo that it

was, our de novo examination convinces us that, in any event, there

was sufficient evidence for the jury to convict Wilder of the

charged offense.

            The government's evidence relating to knowing receipt

included evidence that Wilder used Internet newsgroups to collect

child pornography.   Expert testimony supported the conclusion that


                                  -15-
Wilder downloaded child pornography, viewed it, and deleted it,

only to repeat the process again and again.            The government's

computer expert, Lam Nguyen, testified that the computer user had

set his newsgroup software to download child pornography. He caused

the newsgroup software to go repeatedly to a newsgroup, "hussy,"

and download child pornography.         Nguyen described the evidence

which showed that the computer user regularly entered the folder of

"hussy" downloads to access the images.           Some of the images of

child pornography that were viewed were not deleted.

           Nguyen also testified to having found an email sent to a

pay-to-view website on Wilder's computer, quoted supra, in which

Wilder   expressed   consternation   at   being   transferred   to   adult

content sites when, he said, he joined the site, "to see Anya and

her friends . . . . Why is your site so hard to navigate and why do

you have so many links to adult content sites?"          The government

introduced a photo of "Anya" into evidence that showed three pre-

pubescent girls engaged in sexually explicit conduct and which

Nguyen testified he had printed off from Wilder's computer.4           The



     4
      On appeal, Wilder notes that there was no evidence introduced
expressly linking the "Anya" image to the email. As for the image
itself, there was a conflict in testimony between the government's
expert and the defense expert regarding the discovery of the "Anya"
photo. Government expert Nguyen testified that he found the photo
on the defendant's hard drive, while defense expert Eric Cole
testified that he was unable to find the photo on the copy of the
hard drive he reviewed. A conflict in evidence is for the trier of
fact, in this case the jury, to resolve. United States v. Escobar-
de Jesus, 187 F.3d 148, 172 (1st Cir. 1999).

                                 -16-
jury also saw evidence of the websites "bookmarked" on Wilder's

computer, which included "Lolita Buffet free youngest girls on the

net galleries.url," "Youngest Girls Everyday," "Youngest 69," and

"Sexy Teen Club."      Wilder argues that both government and defense

experts testified that the list could have been created without

conscious saving of individual websites by the user because the

bookmarking    of   one    site   would    have   prompted    the   automatic

bookmarking of the others.        Evidence was introduced of a piece of

paper noting one of the websites, lolitabuffet.com, included on the

list of favorites.        The government also presented evidence of a

piece of paper seized from Wilder's home on which was written

"members.i-lola.info" and a numbers and letter combination which

the government's expert testified was "typically how a username and

password looks."       The jury could have inferred from this evidence

that Wilder had joined or intended to join a Lolita site.5                The

jury was also entitled to consider the evidence related to Count

One that Wilder had responded to a posting seeking photos of young

girls by sending four images of child pornography and writing, "Now

its   your    turn."      While   this     evidence   was    not    introduced

specifically as bearing on Count Two also, the jury was entitled to

considered it relative to both counts.




      5
      Wilder notes that there was no testimony that the computer
contained evidence of the joining of any of the listed Lolita
sites.

                                    -17-
               Wilder points to United States v. Myers, 355 F.3d 1040,

1042 (7th Cir. 2004), for the principle that a defendant who "seeks

out only adult pornography, but without his knowledge is sent a mix

of adult and child pornography" cannot be convicted for knowing

receipt. That case is inapposite, as there was ample evidence here

that Wilder was looking for, and received, child pornography.

III.       Sufficiency of the Evidence Regarding Knowing Possession

               Wilder challenges the sufficiency of the evidence that he

knowingly possessed child pornography, a required element for

conviction       under   18   U.S.C.   §   2252(a)(4)(B).6   The   government

asserts, as it did in connection with the previously described

knowing receipt charge, that the defendant did not adequately

preserve this argument, but, as there, we find the evidence more




       6
           The statute states, in relevant part:

       Any person who . . . knowingly possesses one or more
       books, magazines, periodicals, films, video tapes or
       other matter which contain any visual depiction that has
       been mailed, or has been shipped or transported in
       interstate or foreign commerce, or which was produced
       using materials which have been mailed or so shipped or
       transported, by any means including a computer, if--

            (i) the producing of such visual depiction involves
       the use of a minor engaging in sexually explicit conduct;
       and

            (ii) such visual depiction is of such conduct;
       shall be punished as provided in subsection (b) of this
       section [discussing penalties].

18 U.S.C. § 2252(a)(4)(B).

                                       -18-
than sufficient, hence need not determine whether the argument was

sufficiently preserved.

           The    indictment    in   Count    Three   alleged   that     Wilder

knowingly possessed nine listed images and three movies containing

child pornography.      Nguyen testified that each of the images had

been saved individually from a website. He stated, "There's really

no other way to save files like this . . . . I'm confident that

this is information stored--saved from a web site."                  He further

noted on redirect that the nine images had been saved on one date

and then accessed again on a later date.              On cross-examination,

Nguyen also testified that those images could have been posted to

a   newsgroup    and   then   downloaded     onto   the   computer    from   the

newsgroup.      The defense's expert testified that the saved images

could have come from the web, a newsgroup, or an email.               On cross-

examination, however, the defense's expert acknowledged that the

file names of the images suggested they were saved through Internet

Explorer or Microsoft Outlook and were not listed in the log of

automatic downloads from the newsgroup, suggesting they had been

individually saved by a user.         From the opinion testimony of the

two experts, the jury was entitled reasonably to infer that the

images had been knowingly accessed, saved, and viewed by Wilder.

           The three video files included in the count had been

downloaded from a website which advertised a variety of videos.

There was evidence suggesting that Wilder knew their contents,


                                     -19-
including a handwritten piece of paper found in Wilder's home which

listed almost all the video files on display in the website

advertisement.     This list was headed "Downloaded" and contained

notations of check marks, circles, and the note next to one file

name, "same as above but longer version."        Almost all the videos on

the list were recovered or partially recovered from Wilder's

computer.     Nguyen testified that one of the videos, "pedo r@ygold

10 yo fuck and cum in pussy" had been viewed on the computer from

a CD, though that CD was never found in Wilder's house.              Nguyen

testified that evidence on Wilder's computer showed that Wilder

accessed that video file through a CD-ROM.            From that testimony,

the jury could also have inferred that Wilder deleted his child

pornography from his computer and stored it on removable media.

Wilder contests this point in his reply brief by arguing that

Nguyen's analysis was based on the assumption that a reference to

an "E" drive was a reference to a CD-ROM drive, an assumption that

was not supported in any further detail.         But the jury was free to

accept Nguyen's expert testimony as to what had happened.

            Wilder argues that the images at issue were downloaded

from   a   newsgroup   and   arrived   with   their   content   unknown   and

likewise that the movies could not be viewed until after being

downloaded.     He relies on United States v. Samad, 754 F.2d 1091,

1096 n.11 (4th Cir. 1984), in which the Fourth Circuit held that a

defendant could be held responsible for the contents of a drug


                                   -20-
package only if he opened it and, upon seeing that drugs were

inside, "appropriated it for his own use."          Wilder argues that he

would have been unaware of the contents of the newsgroup downloads,

but he does not address the distinction between the two cases--

namely that here, the government introduced testimony that the

images had been individually saved and that the videos had been

downloaded, at least one had been saved on a CD, and he had made a

list of video names that corresponded to files found on his

computer.     From this and other evidence, the jury could reasonably

have inferred that Wilder sought out child pornography and that it

was in his possession knowingly.

IV. Sufficiency of the Evidence as to Whether Children Depicted
Were Real

              Wilder argues that the evidence was insufficient for the

jury to find beyond a reasonable doubt that the photographs on

which the convictions were based depicted real children. At trial,

the government introduced, besides the photographs, the testimony

of Dr. Celeste Wilson, a pediatric physician at Boston's Children's

Hospital.        She testified that based on her examination of the

images at issue, keeping in mind factors such as facial features

and physical characteristics of sexual development, she believed

the children depicted were real and under the age of 18.                   When

asked    by   the   defense,   Dr.   Wilson   admitted   she   did   not   have

experience with computer technology.          Wilson argues on appeal that

the     expert    testimony    was   insufficient   because     it   did   not

                                      -21-
specifically exclude the possibility that the children in the

images had been computer-generated, and the government "presents no

meaningful criteria for the jury to use in making an independent

determination that the image . . . is of a real child."            Wilder did

not introduce any evidence during his defense that the children

were in fact computer-generated.

            The difficulty with Wilder's contention is that this

court has previously determined that the government is not required

to produce a technologically expert witness in order to prove that

an image contains real children.            United States v. Rodriguez-

Pacheco, 475 F.3d 434, 439 (1st Cir. 2007) (noting that this

circuit has "rejected a per se rule that the government must

produce expert testimony in addition to the images themselves, in

order to prove beyond a reasonable doubt that the images depicted

are   of   real   children").      Wilder   acknowledges   our     holding   in

Rodriguez-Pacheco     but     contends   nonetheless   that     "[i]f   virtual

images cannot be readily distinguished from real images, and an

expert can testify only that images are consistent with those of a

real child, a lay jury cannot reasonably find beyond a reasonable

doubt[] that the images are of real children."                We held to the

contrary,    however,    in     Rodriguez-Pacheco,     saying    that   "[t]he

question of whether or not a particular image is of a virtual child

or a real child is an issue of fact, to be determined by the trier

of fact."    Id. at 438.


                                     -22-
            Wilder attempts to distinguish Rodriguez-Pacheco on the

grounds    that   in    that   case,   the    government's    expert     provided

criteria    to    distinguish    between      real    children    and   computer-

generated children.        But as noted, Rodriguez-Pacheco held that the

government need not provide expert testimony.                Id. at 439.     The

panel is bound by stare decisis in our circuit, except, of course,

if the Supreme Court or our circuit en banc rules otherwise.                  Id.

at 441.7

            The question is one of the sufficiency of the evidence.

Here, the jury had before it the images themselves as well as the

testimony of the medical expert that the anatomical detail in the

images was "extraordinary" and was medically consistent with the

images being of real children.           Dr. Wilson focused on the facial

features, physical characteristics of sexual development (including

absence    of    breast   development    and    sparsity     of    pubic   hair),

proportions of the body, anatomy and musculature of the positioned

body, and indications of genital development of children of a

particular age.        The only evidence from defendant was the doctor's

statement that she had no experience with computer photo imagery.

We cannot reverse a jury verdict on these facts merely because the

doctor's    expertise      did   not   extend    to    distinguishing,      as   a

photography expert, between a virtual image and a real image.                    A


     7
      All circuits to have addressed this issue have reached a
similar result. See United States v. Salcido, 506 F.3d 729, 733-34
(9th Cir. 2007) (per curiam) (collecting cases).

                                       -23-
rational jury could on this record find the government had met its

burden of proof beyond a reasonable doubt.             The anatomical detail

testified to by the doctor was extraordinary.                  See Rodriguez-

Pacheco, 475 F.3d at 445.

V. Whether Images Listed in Count One Depicted a Minor Engaged in
Sexually Explicit Conduct

            Wilder argues that we should find that the evidence

presented to the jury was insufficient to establish that the four

images listed in Count One depicted a minor engaged in sexually

explicit conduct.       Wilder's argument in his initial brief is so

undeveloped   as   to   prompt   a     consideration    of    waiver,   but   the

argument fails even if we treat the issue as having been preserved.

As previously noted, we review a sufficiency claim de novo and

determine   whether     a   rational    jury   could   have    found    beyond   a

reasonable doubt that the evidence met the legal standard.                United

States v. Capozzi, 486 F.3d 711, 725 (1st Cir. 2007).

            Under United States v. Frabizio, 459 F.3d 80 (1st Cir.

2006), this court held that it was "up to the jury to determine

whether the images . . . constitute visual depictions of 'sexually

explicit conduct.'"         Id. at 85 (emphasis in original).                 The

question for our determination on appellate review -- to be sure,

a sensitive one which we will examine with care given the First

Amendment implications -- is whether a reasonable jury could have

reached the conclusion that the images were of sexually explicit

conduct.    Certainly a jury could have done so on the facts here.

                                       -24-
Id. at 86; see also United States v. Hilton, 257 F.3d 50, 57 (1st

Cir. 2001); United States v. Amirault, 173 F.3d 28, 32 (1st Cir.

1999).   The focal point of each image is the child's genital area,

and each child is placed on either a bed or a couch.   Three of the

images show a child with her legs spread apart.    In one image, the

child is holding a sexual device in the shape of a male penis in a

sexually suggestive way; in another, she is shown inserting the

device into her vaginal area.   In each image, the child is largely

unclothed, and the clothing she is wearing is limited to black

thigh-high stockings, a white garter, and a white lacy hat.     Her

chest and genital area are unclothed.   In each image, the child is

posed in a way that suggests a willingness to engage in sexual

activity.    The jury was plainly entitled to find that each of the

four images in Count One depicted a minor engaged in sexually

explicit conduct.

            Affirmed.



                    -Concurring Opinion follows-




                                -25-
          STAHL, Senior Circuit Judge, concurring in the judgment.

          I agree with the majority's result, which is required by

precedent, and much of its reasoning.      I write separately to

express my dissatisfaction with our current evidentiary standard,

as set forth in United States v. Rodriguez-Pacheco, 475 F.3d 434

(1st Cir. 2007), and applied in this case, for determining whether

the government has sufficiently proven that the photographs on

which the defendant's conviction was based depicted real children.

                                 I.

          The federal prohibition against child pornography cannot

extend to images that do not depict an actual child without running

afoul of the First Amendment.   Ashcroft v. Free Speech Coalition,

535 U.S. 234 (2002).    Thus, "in order to establish guilt," the

government "must prove beyond a reasonable doubt" that the images

providing the basis for a child pornography prosecution depict

real, as opposed to virtual, children. Rodriguez-Pacheco, 475 F.3d

at 439.   The Supreme Court has warned that this burden cannot be

lightly shifted onto the defendant:

          [t]he Government raises serious constitutional
          difficulties by seeking to impose on the
          defendant the burden of proving his speech is
          not unlawful. . . . [T]he evidentiary burden
          is not trivial. Where the defendant is not the
          producer of the work, he may have no way of
          establishing the identity, or even the
          existence, of the actors. If the evidentiary
          issue is a serious problem for the Government,
          as it asserts, it will be at least as
          difficult for the innocent possessor.


                                -26-
Free Speech Coalition, 535 U.S. at 255-56.

            This circuit, following in the footsteps of a number of

other circuits, has refused to interpret Free Speech Coalition as

"lay[ing]   down   'the   absolute     requirement   that,   absent   direct

evidence of identity, expert testimony is required to prove that

the   prohibited   images   are   of   real,   not   virtual,   children.'"

Rodriguez-Pacheco, 475 F.3d at 441 (quoting United States v.

Kimler, 335 F.3d 1132, 1142 (10th Cir. 2003)); see also United

States v. Irving, 452 F.3d 110, 121 (2d Cir. 2006)8; United States

v. Slanina, 359 F.3d 356, 357 (5th Cir. 2004)(per curiam); United


      8
      The Irving prosecution was brought on the basis of video
files, not still photographs. The Irving court clearly restricted
its holding to "cases involving video images or MPEGs," reasoning
that "it does not appear that video technology is so far advanced
that a jury is incapable of determining whether a real child was
used to make a video." 452 F.3d at 121-22. This logic certainly
does not hold true with respect to photographs, as discussed below.
Indeed, it is far from clear that the Second Circuit's
understanding of video images truly reflects the current state of
that technology.     Movie studios, at least, do possess video
technology so far advanced that they can conjure up a realistic
replica of practically any image desired. The movie Wag the Dog
(New Line Cinema 1997), for example, satirically depicts the
extremely convincing fabrication of an entire war out of whole
cloth by a conniving Washington spin-doctor seeking to distract the
electorate from a Presidential sex scandal. The recent HBO mini-
series John Adams (HBO Films 2008) featured feats of make-up and
other special effects that produced a depiction of 18th century
America unparalleled in its authenticity. See HBO Films: John
Adams, http://www.hbo.com/films/johnadams (follow "Making John
Adams" hyperlink)(last visited Apr. 25, 2008) (describing how
visual effects were used to create entirely digitized sets and
characters, indistinguishable from the real thing). Whether such
technology is readily available to the average child pornographer
is a question of fact that a court is not competent to answer on
its own.


                                     -27-
States v. Deaton, 328 F.3d 454, 455 (8th Cir. 2003)(per curiam).

Nevertheless, we have emphasized that "[t]he burden of proof

remains on the government to prove the pornographic image is of a

real child."    Rodriguez-Pacheco, 475 F.3d at 444; United States v.

Hilton, 386 F.3d 13, 18 (1st Cir. 2004)("It bears repeating that

the government is not released from its burden of proof by a

defendant's    failure    to     argue,   or    by    an   absence      of   evidence

otherwise suggesting, the artificiality of the children portrayed.

That the children in the images are real amounts to an element of

the crime which the government must prove, the burden of which

should   not   be    displaced    to   the     defendant    as    an    affirmative

defense.").

           Thus,     while   we   currently        recognize     no    per   se   rule

requiring the government to present expert testimony as to the

reality of the children in the images, the government still must

present sufficient evidence to enable a jury to find beyond a

reasonable doubt that the children are real. The Rodriguez-Pacheco

court looked to United States v. Nolan, 818 F.2d 1015 (1st Cir.

1987),   for   the    proposition      that    a     factfinder       can,   unaided,

distinguish photographs of actual children from virtual images.

The court in Nolan held that "the test for a factfinder's power to

judge evidence without expert help is ... whether the subject is

within the range of normal experience and knowledge." Id. at 1018.

Nolan was decided over twenty years ago, however, and the rapid


                                       -28-
progress of digital imaging technology has rendered it obsolete

even on its own terms. Technological advances in recent years have

been such that an untrained eye simply cannot easily distinguish a

photograph   of   a   real   person   from    a   virtual    image   by   merely

eyeballing the photographs in question.            Indeed,

          determining whether an image is real or
          virtually created is not only no longer within
          the "range of normal experience and knowledge"
          of the average person, but it may also very
          well be difficult for even experts [to say]
          whether the pictures were made by using real
          children or by using computer imaging. . . .
          The scientific evidence available today is
          overwhelmingly contrary to that which existed
          in Nolan's day. . . . There is simply no
          question that today it is possible to create
          virtual    images   of    humans    that   are
          indistinguishable from the real thing.

Rodriguez-Pacheco,       475     F.3d        at    462      (Torruella,     J.,

dissenting)(internal quotation marks, citations omitted).9                  The

situation is further complicated by the advent of technology that

enables the digital manipulation of images of actual people--for

example, by airbrushing away wrinkles, trimming extra pounds, or

even mixing and matching body parts from different individuals.

See, e.g., Switched.com, Worst Airbrushed Celebs of 2007...So Far,

http://www.switched.com/2007/08/30/worst-airbrushed-celebs-of-200



     9
      See, e.g., CG Society: Society of Digital Artists,
http://forums.cgsociety.org/showthread.php?f=121&t=399499    (last
visited Apr. 25, 2008). That link, cited by defendant in his brief
on appeal, shows a completely digital rendering of a Korean
actress. It is not a photograph of the actual actress, but to a
layperson might certainly appear to be so.

                                      -29-
7-so-far/    (last   visited   Apr.   25,   2008)(comparing   digitally

retouched and unretouched photographs of various celebrities).

            I do not question that many, and perhaps most, of the

images traded daily by child pornographers depict actual children.

The government cannot prove its case by the law of averages,

however, but must prove it with reference to the particular images

that form the basis of the child pornography prosecution at hand.

Thus, the Rodriguez-Pacheco court gains little support by coopting

the Supreme Court's reasoning that "'[i]f virtual images were

identical to illegal child pornography, the illegal images would be

driven from the market by the indistinguishable substitutes. Few

pornographers would risk prosecution by abusing real children if

fictional, computerized images would suffice.'" Rodriguez-Pacheco,

475 F.3d at 443 (quoting Free Speech Coalition, 535 U.S. at 254).

            The logic of adopting this rather odd assumption about

the dynamics of the child pornography market as a rationale for

concluding that the child in any given picture is unlikely to be

virtual rather than real is questionable at best.        For starters,

the assumption itself is arguably premised on a fallacy.       It seems

inappropriate to cast the pedophile, an individual seeking to

satiate a twisted sexual urge, as a rational economic actor.      It is

more sensible to imagine that a large part of the depraved thrill

engendered by the creation of these images is in the abuse of a

live subject, which the pornography creator can then document in


                                  -30-
order to relive the experience and share it with like-minded

individuals.      Also,     while   some      child   pornographers     may   be

sufficiently technologically adept to create realistic "virtual"

children, others may not be and so would have to rely on taking

pictures of the real thing, resulting in the production of a mix of

real and virtual images.      If the real and the virtual are more or

less indistinguishable, once both are released into the marketplace

the real images would not be displaced by virtual substitutes

simply because most consumers of such images would not be able to

differentiate the two.      And finally, whether the child pornography

market as a whole is composed of images of mostly virtual or mostly

real children does not change the government's burden to prove that

the images forming the basis of any specific child pornography

prosecution depict real children, in order for a conviction to be

sustained.

           To meet its burden the government therefore should be

obliged to introduce, and indeed in many cases has introduced,

evidence that provides some reasonable basis for determining that

the children depicted in the images are real.              See, e.g., United

States v. Hoey, 508 F.3d 687, 689 (1st Cir. 2007)(noting that

pornographic images found on defendant's computer were submitted to

National     Center   for   Missing     and    Exploited    Children,     which

identified children in 131 images as real children); Rodriguez-

Pacheco, 475 F.3d at 437-38 (summarizing testimony of government


                                      -31-
pediatric expert who testified as to children's age as well as FBI

technological expert who testified as to whether children were real

or virtual); United States v. Salcido, 506 F.3d 729, 734-35 (9th

Cir. 2007)(holding that "[the court] need not decide whether the

jury may determine the reality of persons depicted in images based

solely on the images themselves" because government presented

additional evidence, including testimony of detective who had

interviewed one of the children depicted, "from which the jury

could conclude that the images depicted actual children").

                                    II.

            In the case presently before us, the only evidence

introduced at trial to aid the jury in determining whether the

children depicted were virtual or real, apart from the images

themselves, was the testimony of Dr. Celeste Wilson, a pediatric

physician.     Dr. Wilson testified that the anatomical detail in the

images   was   "extraordinary"    and   consistent    with    that   of    real

children.       The   doctor   admitted,   however,    that    she   had    no

specialized technological expertise and could not testify as to

whether the images could have been digitally created.

            The majority reasons that

            [w]e cannot reverse a jury verdict on these
            facts merely because the doctor's expertise
            did not extend to distinguishing, as a
            photography expert, between a virtual image
            and a real image. A rational jury could on
            this record find the government had met its
            burden of proof beyond a reasonable doubt.


                                   -32-
             The anatomical detail testified         to   by   the
             doctor was extraordinary.

See slip. op. at 23-24.        Dr. Wilson's testimony, however, is

helpful in determining that an image is anatomically consistent

with that of a child as opposed to an adult, but is of limited

utility to the jury in determining whether the child in question is

virtual or real.     See Hilton, 386 F.3d at 18-19 (finding medical

expert's testimony that images depicted children rather than adults

insufficient to support inference that children depicted were real

and not virtual).     The Hilton court noted:

             someone manufacturing images to look like
             children   will   try-and    with   sufficient
             technology will manage-to produce images that
             would be amenable to expert analysis . . .
             Whatever parameters of body proportion, growth
             and development serve as signs of age . . .
             those parameters will be mimicked by the
             virtual pornographer-whether by design or as a
             byproduct of the goal of realism.

Id. at 19.     Notwithstanding the fact that the defendant did not

produce any evidence himself as to the nature of the images, the

burden remains squarely on the shoulders of the government to prove

that the children depicted are real.

             Unlike the sentencing judge in Rodriguez-Pacheco, we are

not tasked here with weighing the preponderance of the evidence to

uphold   a   sentencing   enhancement,   but   the   sufficiency     of   the

evidence to uphold a conviction.          And the district court in

Rodriguez-Pacheco at least had before it the testimony of the FBI

technological expert, who provided specific criteria upon which the

                                  -33-
court could base its conclusion that the child in the disputed

image was a real child.   Without providing the jury in this case

with some sturdier dock to which it can moor its conclusion that

the images depicted actual children, it is difficult to see how the

government can have proved this point beyond a reasonable doubt.

                               III.

          Despite the foregoing, I concur in the judgment because

I recognize that the rule in this circuit, as it currently stands,

enables the factfinder to distinguish, unaided, between real and

virtual children. Until the law catches up with technology, we are

bound by stare decisis to this rule, and under this rule the

government presented sufficient evidence to meet its burden.




                               -34-